Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 28, 2014

                                    No. 04-14-00488-CV

                         IN THE INTEREST OF T.F., A CHILD,

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-PA-02356
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
         Appellant's first motion to extend time to file brief is hereby GRANTED. Appellant's
brief is due on or before November 24, 2014.




                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court